Exhibit 10.19

 

EXECUTION COPY

 

EXCHANGE AGREEMENT

 

THIS EXCHANGE AGREEMENT (this “Agreement”) is made and entered into as of the
3rd day of August, 2004, by and among LOUD TECHNOLOGIES INC. (f/k/a MACKIE
DESIGNS INC.), a Washington corporation (the “Company”), SUN MACKIE, LLC, a
Delaware limited liability company (“Sun”), RANDOLPH STREET PARTNERS V, an
Illinois general partnership (“RSP”), and H.I.G. SUN PARTNERS, INC., a Cayman
Islands corporation (“HIG”, and together with Sun and RSP, the “Purchasers”).

 

WHEREAS, on March 31, 2003, the Company issued Subordinated Promissory Notes
(the “Notes”) to Sun, RSP, and HIG, with original principal amounts of
$3,931,429, $40,000, and $28,571, respectively.

 

WHEREAS, the Company desires to issue, and the Purchasers desire to exchange the
entire principal amount, together with all accrued interest thereon, of their
respective Notes for, shares of the Company’s Common Stock, no par value, upon
the terms and subject to the conditions contained in this Agreement;

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
conditions hereinafter set forth, the receipt and legal sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 


ARTICLE I


 


ISSUANCE OF SHARES; SURRENDER OF NOTES


 

SECTION 1.1.        Sale and Issuance of Shares; Surrender of Notes


 

(a)           At the Closing (as defined in Section 1.2(a) below), and upon the
terms and subject to the conditions set forth in this Agreement, the Company
shall issue and sell to the Purchasers, and the Purchasers shall purchase and
accept from the Company, 2,480,155 shares of Common Stock, no par value, of the
Company (such shares, the “Shares”), for the aggregate purchase price of
$4,836,301.37 (“Purchase Price”), representing a price per share of $1.95,
payable as set forth in paragraph (b) below.  Sun shall purchase 2,437,638 of
the Shares, RSP shall purchase 24,802 of the Shares, and HIG shall purchase
17,715 of the Shares.

 

(b)           The Purchase Price shall be payable in full by the surrender by
the Purchasers to the Company of the Notes, upon which the Company will be
forever released from all obligations and liabilities thereunder.


 

SECTION 1.2.        Closing.


 

(a)           The closing of the purchase and sale of the Shares (the “Closing”)
shall take place at 10:00 a.m., local time, on the date hereof at the offices of
Kirkland & Ellis LLP, 200 E. Randolph Drive, Chicago, Illinois, or at such other
place and/or other time as the parties hereto shall agree in writing.


 


1

--------------------------------------------------------------------------------



 


(B)           AT THE CLOSING, (I) THE PURCHASERS SHALL SURRENDER TO THE COMPANY
THE NOTES, AND (II) THE COMPANY SHALL DELIVER TO THE PURCHASERS, AGAINST PAYMENT
OF THE PURCHASE PRICE THEREFOR, CERTIFICATES REPRESENTING THE SHARES.  THE
SHARES SHALL BE IN DEFINITIVE FORM, REGISTERED IN THE NAME OF THE PURCHASERS OR
THEIR NOMINEES OR DESIGNEES, AND IN SUCH DENOMINATIONS AS THE PURCHASERS SHALL
REQUEST NOT LATER THAN ONE BUSINESS DAY PRIOR TO THE DATE OF THE CLOSING.


 


(C)           THE OBLIGATION OF EACH PURCHASER TO PURCHASE ITS RESPECTIVE
PORTION OF THE SHARES SHALL BE CONTINGENT UPON (I) RECEIPT BY THE COMPANY AND
SUCH PURCHASER OF CONSENTS, IN FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY
AND SUCH PURCHASER, TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT FROM
CONGRESS FINANCIAL CORPORATION AND U.S. BANK, NATIONAL ASSOCIATION, THE
COMPANY’S SENIOR LENDERS, AND (II) RECEIPT BY THE BOARD OF DIRECTORS OF THE
COMPANY OF A FAIRNESS OPINION, IN FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY
AND SUCH PURCHASER, FROM HOULIHAN, LOKEY, HOWARD & ZUKIN WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


ARTICLE II


REPRESENTATIONS AND WARRANTIES OF THE COMPANY


 

The Company hereby represents and warrants to each Purchaser as follows:

 


SECTION 2.1.        AUTHORIZATION; ENFORCEABILITY.


 


(A)           THE COMPANY IS A CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND
IN GOOD STANDING UNDER THE LAWS OF THE STATE OF WASHINGTON AND HAS THE REQUISITE
POWER AND AUTHORITY TO OWN ITS PROPERTIES AND ASSETS AND TO CARRY ON ITS
BUSINESS AS IT IS NOW BEING CONDUCTED. THE COMPANY IS DULY QUALIFIED TO DO
BUSINESS AS A FOREIGN CORPORATION IN EACH JURISDICTION IN WHICH THE CHARACTER OF
THE PROPERTIES OWNED OR LEASED BY IT OR THE NATURE OF ITS BUSINESS MAKES SUCH
QUALIFICATION NECESSARY, EXCEPT WHERE THE FAILURE TO SO QUALIFY COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY.


 


(B)           THE EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY OF THIS
AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY DO NOT
AND WILL NOT VIOLATE ANY PROVISION OF THE GOVERNING DOCUMENTS OF THE COMPANY, OR
OF ANY MATERIAL AGREEMENT OR INSTRUMENT TO WHICH THE COMPANY IS A PARTY OR BY
WHICH IT IS BOUND, OR TO WHICH ANY OF ITS PROPERTIES OR ASSETS IS SUBJECT, OR OF
ANY APPLICABLE LAW.  THE COMPANY HAS DULY EXECUTED AND DELIVERED THIS
AGREEMENT.  THIS AGREEMENT CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION
OF THE COMPANY, ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH ITS TERMS,
EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR SIMILAR LAWS AFFECTING THE ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY AND BY GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF
WHETHER ENFORCEMENT IS SOUGHT IN A PROCEEDING IN EQUITY OR AT LAW).


 


SECTION 2.2.        GOVERNMENTAL AND OTHER THIRD PARTY CONSENTS.  EXCEPT AS
REQUIRED BY APPLICABLE FILING REQUIREMENTS OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, THE APPLICABLE FILING REQUIREMENTS OF STATE SECURITIES LAWS,
THE COMPANY’S AGREEMENTS WITH ITS SENIOR


 


2

--------------------------------------------------------------------------------



 

lenders, Congress Financial Corporation and U.S. Bank, National Association, and
those consents for which the failure to obtain would not have a material adverse
effect on the Company, the Company is not required to obtain any consent from,
or to make any declaration or filing with, any governmental authority or any
other person in connection with the execution, delivery and performance of this
Agreement, including, without limitation, the issuance, sale and delivery of the
Shares as contemplated hereunder.


 


SECTION 2.3.        VALIDITY AND ISSUANCE OF SHARES.  THE SHARES HAVE BEEN DULY
AUTHORIZED AND WHEN ISSUED, DELIVERED AND PAID FOR PURSUANT TO THE TERMS OF THIS
AGREEMENT, WILL BE DULY AND VALIDLY ISSUED, FULLY PAID AND NON-ASSESSABLE.


 


ARTICLE III


REPRESENTATIONS AND WARRANTIES OF THE PURCHASER


 

Each Purchaser, on behalf of itself and no other person, hereby represents and
warrants to the Company as follows:

 


SECTION 3.1.        AUTHORIZATION; ENFORCEABILITY; NO VIOLATIONS.


 


(A)           THE PURCHASER IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF ITS JURISDICTION OF ORGANIZATION AND HAS THE
REQUISITE POWER AND AUTHORITY TO OWN ITS PROPERTIES AND ASSETS AND TO CARRY ON
ITS BUSINESS AS IT IS NOW BEING CONDUCTED. THE PURCHASER IS DULY QUALIFIED TO DO
BUSINESS IN EACH JURISDICTION IN WHICH THE CHARACTER OF THE PROPERTIES OWNED OR
LEASED BY IT OR THE NATURE OF ITS BUSINESS MAKES SUCH QUALIFICATION NECESSARY,
EXCEPT WHERE THE FAILURE TO SO QUALIFY COULD NOT REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT ON THE PURCHASER.


 


(B)           THE EXECUTION, DELIVERY AND PERFORMANCE BY THE PURCHASER OF THIS
AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY DO NOT
AND WILL NOT VIOLATE ANY PROVISION OF THE GOVERNING DOCUMENTS OF THE PURCHASER,
OR OF ANY MATERIAL AGREEMENT OR INSTRUMENT TO WHICH THE PURCHASER IS A PARTY OR
BY WHICH IT IS BOUND, OR TO WHICH ANY OF ITS PROPERTIES OR ASSETS IS SUBJECT, OR
OF ANY APPLICABLE LAW.  THE PURCHASER HAS DULY EXECUTED AND DELIVERED THIS
AGREEMENT.  THIS AGREEMENT CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION
OF THE PURCHASER, ENFORCEABLE AGAINST THE PURCHASER IN ACCORDANCE WITH ITS
TERMS, EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAWS AFFECTING THE ENFORCEMENT
OF CREDITORS’ RIGHTS GENERALLY AND BY GENERAL PRINCIPLES OF EQUITY (REGARDLESS
OF WHETHER ENFORCEMENT IS SOUGHT IN A PROCEEDING IN EQUITY OR AT LAW).


 


SECTION 3.2.        GOVERNMENTAL AND OTHER THIRD PARTY CONSENTS.  EXCEPT AS
REQUIRED BY APPLICABLE FILING REQUIREMENTS OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, THE APPLICABLE FILING REQUIREMENTS OF STATE SECURITIES LAWS,
THE PURCHASER’S AGREEMENTS WITH THE COMPANY’S SENIOR LENDERS, CONGRESS FINANCIAL
CORPORATION AND U.S. BANK, NATIONAL ASSOCIATION, AND THOSE CONSENTS FOR WHICH
THE FAILURE TO OBTAIN WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON THE PURCHASER,
THE PURCHASER IS NOT REQUIRED TO OBTAIN ANY CONSENT FROM, OR TO MAKE ANY
DECLARATION OR FILING WITH, ANY GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON IN
CONNECTION WITH THE EXECUTION,

 

3

--------------------------------------------------------------------------------


 

delivery and performance of this Agreement, including, without limitation, the
purchase of the Shares as contemplated hereunder.


 


SECTION 3.3.        PRIVATE PLACEMENT.


 


(A)           THE PURCHASER UNDERSTANDS THAT THE OFFERING AND SALE OF THE SHARES
BY THE COMPANY TO THE PURCHASER ARE INTENDED TO BE EXEMPT FROM REGISTRATION
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).


 


(B)           THE SHARES TO BE ACQUIRED BY THE PURCHASER PURSUANT TO THIS
AGREEMENT ARE BEING ACQUIRED FOR ITS OWN ACCOUNT AND WITHOUT A VIEW TO MAKING A
DISTRIBUTION THEREOF IN VIOLATION OF THE SECURITIES ACT.


 


(C)           THE PURCHASER HAS SUFFICIENT KNOWLEDGE AND EXPERIENCE IN FINANCIAL
AND BUSINESS MATTERS SO AS TO BE CAPABLE OF EVALUATING THE MERITS AND RISKS OF
ITS INVESTMENT IN THE SHARES AND THE PURCHASER IS CAPABLE OF BEARING THE
ECONOMIC RISKS OF SUCH INVESTMENT, INCLUDING A COMPLETE LOSS OF ITS INVESTMENT
IN THE SHARES.


 


(D)           THE PURCHASER IS AN “ACCREDITED INVESTOR” AS SUCH TERM IS DEFINED
IN REGULATION D UNDER THE SECURITIES ACT.


 


SECTION 3.4.        LEGENDS.  THE PURCHASER UNDERSTANDS THAT EACH CERTIFICATE
EVIDENCING THE SHARES MAY BEAR ANY LEGEND REQUIRED BY APPLICABLE STATE
SECURITIES LAWS, AND THE FOLLOWING LEGEND, AT THE DISCRETION OF THE COMPANY:


 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. 
THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE
OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH
ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED.”

 


ARTICLE IV


MISCELLANEOUS


 


SECTION 4.1.        NOTICES.  ALL NOTICES, DEMANDS, REQUESTS, CONSENTS,
APPROVALS OR OTHER COMMUNICATIONS (COLLECTIVELY, “NOTICES”) REQUIRED OR
PERMITTED TO BE GIVEN HEREUNDER OR WHICH ARE GIVEN WITH RESPECT TO THIS
AGREEMENT SHALL BE IN WRITING AND SHALL BE PERSONALLY SERVED, DELIVERED BY
REPUTABLE OVERNIGHT COURIER SERVICE WITH CHARGES PREPAID, OR TRANSMITTED BY HAND
DELIVERY OR FACSIMILE, ADDRESSED AS SET FORTH BELOW, OR TO SUCH OTHER ADDRESS AS
SUCH PARTY SHALL HAVE SPECIFIED MOST RECENTLY BY WRITTEN NOTICE.  NOTICE SHALL
BE DEEMED GIVEN ON THE DATE OF SERVICE OR TRANSMISSION IF PERSONALLY SERVED OR
TRANSMITTED BY FACSIMILE.  NOTICE OTHERWISE SENT AS PROVIDED HEREIN SHALL BE
DEEMED GIVEN ON THE NEXT BUSINESS DAY FOLLOWING DELIVERY OF SUCH NOTICE TO A
REPUTABLE OVERNIGHT COURIER SERVICE.

 

4

--------------------------------------------------------------------------------


 

To the Company:

 

LOUD Technologies Inc.

16220 Wood-Red Road, N.E.

Woodinville, Washington 98072

Attention:  Board of Directors

Facsimile:  (425) 483-1801

 

with a copy to:

 

Perkins Coie LLP

1201 Third Avenue, Suite 4800

Seattle, Washington 98101

Attention:  Evelyn Cruz Sroufe

Facsimile:

(206) 583-8500

 

To the Purchasers:

 

Sun Mackie, LLC

c/o Sun Capital Partners, Inc.

5200 Town Center Circle

Suite 470

Boca Raton, Florida 33486

Attention:  Marc J. Leder, Rodger R. Krouse, and C. Deryl Couch

Facsimile:  (561) 394-0540

 

Randolph Street Partners V

c/o Kirkland & Ellis LLP

200 E. Randolph Dr.

Chicago, Illinois 60601

Attention:  Douglas C. Gessner

Facsimile:  (312) 861-2200

 

H.I.G. Sun Partners, Inc.

c/o H.I.G. Capital

1001 Brickell Bay Drive

27th Floor

Miami, Florida 33131

Attention:  Rick Mendez

Facsimile:  (305) 379-2013

 

 

5

--------------------------------------------------------------------------------


 

in each case with a copy to:

 

Kirkland & Ellis LLP

200 E. Randolph Dr.

Chicago, Illinois 60601

Attention:  Douglas C. Gessner

Facsimile:  (312) 861-2200

 


SECTION 4.2.        GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY,
INTERPRETED UNDER, AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED WITHIN THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CHOICE-OF-LAW PROVISIONS THEREOF
THAT WOULD COMPEL THE APPLICATION OF THE SUBSTANTIVE LAWS OF ANY OTHER
JURISDICTION.  EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT SITTING IN THE SOUTHERN
DISTRICT OF NEW YORK, AND OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING
IN NEW YORK COUNTY AND ANY APPELLATE COURT FROM ANY THEREOF, FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN, AND HEREBY IRREVOCABLY
WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM
THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT
SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM OR THAT THE
VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER.


 


SECTION 4.3.        ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE
AGREEMENT OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
SUPERSEDES ALL PRIOR AND CONTEMPORANEOUS AGREEMENTS, REPRESENTATIONS,
UNDERSTANDINGS, NEGOTIATIONS AND DISCUSSIONS BETWEEN THE PARTIES, WHETHER ORAL
OR WRITTEN.


 


SECTION 4.4.        MODIFICATIONS AND AMENDMENTS.  NO AMENDMENT, MODIFICATION OR
TERMINATION OF THIS AGREEMENT SHALL BE BINDING UPON THE PARTIES HERETO UNLESS
EXECUTED IN WRITING BY THE PARTIES HERETO.


 


SECTION 4.5.        WAIVERS AND EXTENSIONS.  ANY PARTY TO THIS AGREEMENT MAY
WAIVE ANY RIGHT, BREACH OR DEFAULT WHICH SUCH PARTY HAS THE RIGHT TO WAIVE,
PROVIDED THAT SUCH WAIVER WILL NOT BE EFFECTIVE AGAINST THE WAIVING PARTY UNLESS
IT IS IN WRITING, IS SIGNED BY SUCH PARTY, AND SPECIFICALLY REFERS TO THIS
AGREEMENT.  WAIVERS MAY BE MADE IN ADVANCE OR AFTER THE RIGHT WAIVED HAS ARISEN
OR THE BREACH OR DEFAULT WAIVED HAS OCCURRED.  ANY WAIVER MAY BE CONDITIONAL. 
NO WAIVER OF ANY BREACH OF ANY AGREEMENT OR PROVISION HEREIN CONTAINED SHALL BE
DEEMED A WAIVER OF ANY PRECEDING OR SUCCEEDING BREACH THEREOF NOR OF ANY OTHER
AGREEMENT OR PROVISION HEREIN CONTAINED.  NO WAIVER OR EXTENSION OF TIME FOR
PERFORMANCE OF ANY OBLIGATIONS OR ACTS SHALL BE DEEMED A WAIVER OR EXTENSION OF
THE TIME FOR PERFORMANCE OF ANY OTHER OBLIGATIONS OR ACTS.


 


SECTION 4.6.        TITLES AND HEADINGS.  TITLES AND HEADINGS OF SECTIONS OF
THIS AGREEMENT ARE FOR CONVENIENCE ONLY AND SHALL NOT AFFECT THE CONSTRUCTION OF
ANY PROVISION OF THIS AGREEMENT.


 


SECTION 4.7.        ASSIGNMENT.  THIS AGREEMENT IS NOT TRANSFERABLE OR
ASSIGNABLE BY THE COMPANY OR BY ANY PURCHASER.


 


6

--------------------------------------------------------------------------------



 


SECTION 4.8.        COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN MULTIPLE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, AND ALL OF WHICH TAKEN
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


SECTION 4.9.        FURTHER ASSURANCES.  EACH PARTY HERETO, UPON THE REQUEST OF
ANY OTHER PARTY HERETO, SHALL DO ALL SUCH FURTHER ACTS AND EXECUTE, ACKNOWLEDGE
AND DELIVER ALL SUCH FURTHER INSTRUMENTS AND DOCUMENTS AS MAY BE NECESSARY OR
DESIRABLE TO CARRY OUT THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
INCLUDING, IN THE CASE OF THE COMPANY, SUCH ACTS, INSTRUMENTS AND DOCUMENTS AS
MAY BE NECESSARY OR DESIRABLE TO CONVEY AND TRANSFER TO THE PURCHASERS THE
SHARES TO BE PURCHASED BY THEM HEREUNDER.


 

[SIGNATURE PAGE FOLLOWS]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Exchange Agreement to be
executed and delivered by their duly authorized representatives as of the date
first written above.

 

 

LOUD TECHNOLOGIES INC.,

 

a Washington corporation

 

 

 

 

 

By:

/s/ Tim O’Neil

 

 

Name: Tim O’Neil

 

Title: Chief Financial Officer

 

 

 

 

SUN MACKIE, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Lynn Skillen

 

 

Name: Lynn Skillen

 

Title: Vice President

 

 

 

 

RANDOLPH STREET PARTNERS V,

 

an Illinois general partnership

 

 

 

 

 

By:

/s/ Douglas C. Gessner

 

 

Name: Douglas C. Gessner

 

Title: Managing Partner

 

 

 

 

H.I.G. SUN PARTNERS, INC.

 

a Cayman Islands corporation

 

 

 

 

 

By:

/s/ Anthony Tamer

 

 

Name: Anthony Tamer

 

Title: Managing Director

 

--------------------------------------------------------------------------------